Citation Nr: 1718970	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for interstitial cystitis prior to November 23, 2015, and entitlement to a rating in excess of 40 percent thereafter.

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain prior to November 23, 2015, and entitlement to a rating in excess of 40 percent thereafter.  

3.  Entitlement to a disability rating in excess of 10 percent for left lower extremity polyneuropathy prior to November 23, 2015, and entitlement to a rating in excess of 20 percent thereafter.  

4.  Entitlement to a disability rating in excess of 10 percent for right lower extremity polyneuropathy prior to November 23, 2015, and entitlement to a rating in excess of 20 percent thereafter.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from November 1989 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  The Board notes that the jurisdiction of the Veteran's AOJ has been changed to Atlanta, Georgia.  

The issue of entitlement to service connection for a cyst of the wrist or hand, to include as secondary to falls related to her spine and leg disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  This issue was referred in the October 2013 Board remand and it is AGAIN referred to the AOJ for appropriate action.  

These matters were remanded by the Board in October 2013.  There has been substantial compliance with the remand directives. 

The Board notes that the Veteran has been awarded total disability due to individual unemployability (TDIU) due to a combination of her service-connected disabilities effective July 1994.  Presently, the issue has been raised as to whether the Veteran's is unable to work solely due to her back disability and related manifestations.  See November 2015 VA examination reports.  As this issue is reasonably raised by the record, it is addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Additionally, as the Board has determined in this decision that an award of TDIU due solely to the Veteran's service-connected back and related manifestations is proper, the issue of whether SMC should be granted is also for consideration before the Board.


FINDINGS OF FACT

1.  The Veteran's interstitial cystitis has been manifested by voiding dysfunction requiring the wearing of absorbent materials which must be changed more than four times a day during the entire appeal period.

2.  Prior to November 23, 2015, the Veteran's low back disability was manifested by forward flexion of 60 degrees. 

3.  Since November 23, 2015, the Veteran's low back disability was manifested by forward flexion of less than 30 degrees and no ankylosis.

4.  For the entire appeal period prior to November 23, 2015, the Veteran's right lower extremity radiculopathy has been manifested by intermittent pain, paresthesias, and absent knee and ankle reflexes. 

5.  Since November 23, 2015, the Veteran's right lower extremity radiculopathy has been manifested by severe intermittent pain, severe paresthesias and/or dysesthesias, severe numbness, and significant muscle weakness. 

6.  For the entire appeal period prior to November 23, 2015, the Veteran's left lower extremity radiculopathy has been manifested by intermittent pain, paresthesias, and absent knee and ankle reflexes.

7.  Since November 23, 2015, the Veteran's left lower extremity radiculopathy has been manifested by severe intermittent pain, severe paresthesias and/or dysesthesias, severe numbness, and significant muscle weakness. 

8.  The Veteran is unable to obtain and maintain substantially gainful employment solely due to manifestations of her low back disability, to include bilateral lower extremity radiculopathy since November 23, 2015.

9.  The Veteran is in receipt of a 100 percent disability rating for her service-connected back disability effective November 23, 2015, and at least a combined rating of 60 percent for her additional service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for interstitial cystitis been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115, Diagnostic Code 7512 (2016).

2.  The criteria for a rating in excess of 20 percent for a low back disability prior to November 23, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for a rating in excess of 40 percent for a low back disability since November 23, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2016).

4.  The criteria for a 20 percent rating, but no higher, for right lower extremity radiculopathy have been met prior to November 23, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8720 (2016).

5.  Since November 23, 2015, the criteria for a 40 percent rating, but no higher for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8720 (2016).

6.  The criteria for a 20 percent rating, but no higher, for left lower extremity radiculopathy have been met prior to November 23, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8720 (2016).

7.  Since November 23, 2015, the criteria for a 40 percent rating, but no higher for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8720 (2016).

8.  The criteria for a TDIU based solely on manifestations of the service-connected low back disability, are met since November 23, 2015.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2016).

9.  The criteria for SMC at the housebound rate, effective November 23, 2015, have been met. 38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2016).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Rating Criteria - Interstitial Cystitis

The Veteran's interstitial cystitis is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7512, for cystitis, chronic, including interstitial and all etiologies.  This DC indicates that the disability should be rated as voiding dysfunction.  

Under 38 C.F.R. § 4.115a, voiding dysfunction, the condition may be rated as urine leakage, frequency or obstructed voiding.  Only the predominant area of dysfunction may be considered for rating purposes.  Id. 

Under the criteria for urine leakage, a 20 percent rating is warranted when there is voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day; a 40 percent rating is warranted when the required absorbent materials must be changed from two to four times a day.  A 60 percent rating is warranted when the voiding dysfunction requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

Under the criteria for urinary frequency, a 10 percent rating is warranted for voiding dysfunction with a daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted when the daytime voiding interval is between one and two hours or awakening to void three to four times per night.  A 40 percent rating is warranted for urinary frequency when the daytime voiding interval is less than one hour or awakening to void five or more times per night.  Id.

Under the criteria for obstructed voided, a noncompensable rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year; higher evaluations are available for more significant symptoms.  Id.

Facts and Analysis - Interstitial Cystitis

The Veteran asserts that her current evaluations for interstitial cystitis do not adequately compensate her for this disability.  See September 2008 Notice of Disagreement (NOD); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal period begins in May 2007.  

In October 2007, the Veteran received a VA examination for interstitial cystitis.  The Veteran reported urinating interval of approximately once each hour during the daytime and getting up to urinate at night approximately eight times.  She reported trouble starting urination, hesitancy and weak urine flow.  The Veteran reported that she suffered from urinary incontinence that required the use of a pad as often five times per day; she was not using an appliance.  She was taking Oxybutynin and Pentosan for this condition and she reported additional impairment in that the bladder pain caused difficulty with walking and sitting.  

In her September 2008 NOD, the Veteran asserted that she had been buying bladder control pads to line her underpants since approximately 2005; prior to this time she had worn full absorbent underwear.  She stated that some days, she changed these pads four to five times per day.  The Veteran also noted that she had been treated for pelvic pain of unknown etiology, which she felt was attributable to her bladder condition.

The Veteran received another VA urinary tract examination in November 2015.  She reported lower abdominal/pelvic pain on a daily basis, which radiated to her back, with symptoms slightly improved after a bowel movement.  Symptoms were worse when her bladder was full.  She reported daily urinary incontinence and the use of pads, occasional urinary urgency, and frequent nocturia.  The examiner noted that the Veteran suffered from urine leakage requiring absorbent material, which must be changed two to four times per day and no use of an appliance.  The examiner noted the Veteran also suffered from urinary frequency resulting in a daytime voiding interval of between one and two hours and nighttime awakening to void more than five times.  The examiner also noted the Veteran suffered from signs or symptoms of obstructed voiding; her symptoms included a slow stream. 

The Board observes that there are additional treatment notes discussing the Veteran's interstitial cystitis, however, these notes do not contain the information necessary to rate her condition under the appropriate diagnostic code.

Given the evidence above, the Board finds that the Veteran's interstitial cystitis has been manifested by voiding dysfunction requiring the wearing of absorbent materials, which must be changed more than four times a day during the entire appeal period.  This finding is supported by the Veteran's report in the October 2007 VA examination that she suffered from urinary incontinence requiring the use of pads and that she needed to change them up to five times per day.  This finding is also supported by the Veteran's statements in her September 2008 NOD.  The Veteran is competent to report the frequency with which she must change any absorbent materials as this is subject to lay observation.  The Board has no reason to doubt her credibility in this regards.  Given that urine leakage is the Veteran's primary symptom, the Board finds that this is the predominant voiding dysfunction disability.  As such, after affording the Veteran any benefit of the doubt, a 60 percent rating for interstitial cystitis, rated as voiding dysfunction, is warranted for the entire appeal period. 

Principles for Rating Spine Disabilities

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.

Higher ratings are available for other, more significant manifestations.

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

As noted above, neurologic manifestations of a back disability are rated separately.  Diseases of the peripheral nerves are rated under criteria located in 38 C.F.R. § 4.124a.  Under diagnostic code 8720, which applies to the Veteran's sciatic nerve neuralgia, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; and a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve manifested by marked muscular atrophy.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Facts - Low Back Disability and Radiculopathy

The Veteran asserts that her current evaluations for her spine and lower extremity radiculopathy do not adequately compensate her for this disability.  See September 2008 Notice of Disagreement (NOD); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal period begins in May 2007.  

In early May 2007, the Veteran began reporting deep lower abdominal, pelvic, and back pain that radiated to her buttocks.  Sitting and lying down made the pain worse and bending slightly forward made the pain better.  The VA provider's assessment was back pain of uncertain etiology; it was unclear if the pain was related to the Veteran's recent surgical procedure (hysterectomy) or if it was independent back pain.  A June 2007 VA treatment note reflects an assessment that the back pain was of unknown etiology; the Veteran did report that the pain was improved with morphine sulfate.  A June 2007 VA emergency room treatment note reflects the Veteran reported back and abdominal pain with radiation down to her right knee.  The pain was reportedly worse over the previous two weeks and also increased with sitting up.  The diagnostic impression was abdominal pain status-post hysterectomy and increased back pain status-post surgery with suspected radiculopathy.  The discharge diagnosis was abdominal and bilateral flank pain and kidney stones.  A July 2007 VA treatment note reflects the Veteran reported that her prior feeling of internal numbness had subsided and her "old" feelings of bladder pain and back pain had returned.  

In a September 2007 correspondence, the Veteran described experiencing intense pain in her back, abdominal, lower extremities, and pelvic areas.  

The Veteran received a VA polyneuropathy examination in October 2007.  The Veteran reported tingling, numbness, abnormal sensation, paresthesia, and weakness in the bilateral lower extremities.  There was no paralysis.  Areas impacted by these sensations included the back, buttocks, legs, and feet.  Pain was aggravated by physical activity and the Veteran asserted that the symptoms were constant.  She also noted that the symptoms limited her ability to stand, sit, and walk.  On physical examination, the provider noted bilateral sciatic nerve-related neuralgia.  Motor strength was reduced to four out of five in the lower leg; there was no sensory dysfunction.  A reflex examination revealed absent knee and ankle jerks bilaterally.

An October 2007 VA treatment note reflects the Veteran continued to complain of frontal pelvic pain and lower back pain that was by and large unchanged, besides a brief spike in pain seemingly related to kidney stones.  The provider felt that the Veteran had two processes occurring: chronic cystitis and musculoskeletal back pain.  A November 2007 VA telehealth note reflects the Veteran called in complaining of an increase in lower back pain, difficulty walking, new onset of bilateral leg weakness, and new onset of groin and leg numbness. 

In a March 2008 statement, the Veteran reported that she had back pain every day and significant pain and stiffness upon waking.  She stated that she could no longer drive more than 15 minutes due to severe back pain, with radiation of pain and numbness to her legs.  A May 2008 VA treatment note reflects the Veteran continued to express the same complaints of abdominal and back pain with radiation to her right leg.  She reported that the back pain had been worsened by her hysterectomy. 

The Veteran received a VA spine examination in May 2008.  Although the claims file was apparently not available for review, the primary information necessary to determine current disability is learned from a physical examination.  In the examination the Veteran reported an increase in low back pain starting approximately one year prior with no obvious precipitating event.  She reported that at onset, pain was present in the back, groin, lower abdomen, and in the right buttock going halfway down the leg.  An emergency room visit resulted in a hysterectomy, which relieved the abdominal pain only.  At the time of the examination, the Veteran reported pain in the low back and right buttock down the front of the right thigh, aggravated by any activity and relieved by rest. She noted, however, that long periods of sitting also caused discomfort.  She was taking morphine sulfate, Flexeril and Naprosyn for the pain and was not using any assistive devices or a brace.  She denied a history of flare-ups or incapacitating episodes and noted that back injections had been suggested as a treatment option.

On physical examination, the provider noted that the Veteran walked with a slight limp and that she held her body at an angle with her right hip flexed.  There was scoliosis of the spine, paravertebral muscle spasm, increased lumbar lordosis, and vague tenderness to palpation in the lower back and right buttock.  Range of motion was zero to 60 degrees on flexion, zero to 30 degrees on extension, zero to 30 degrees on right lateral flexion, zero to 40 degrees on left lateral flexion, zero to 45 degrees on right lateral rotation, and zero to 50 degrees on left lateral rotation.  There was pain throughout all ranges of motion.  With three repetitive movements, there was pain but no fatigue, weakness, lack of endurance, incoordination, or additional loss of range of motion.  Straight leg raising was 45 degrees on the right and 60 degrees on the left.  Motor strength was weak at three-to-four out of five.  Reflexes were intact and sensory examination was normal.  Diagnostic studies showed a fair degree of osteoporosis and although the individual vertebrae and disk spaces were difficult to see, the provider noted a general suggestion of degenerative joint disease.   A DEXA scan was ordered to assess osteoporosis and the scan confirmed its presence.  The final diagnoses were: chronic lumbar strain and osteoporosis. 

The Veteran received a private EMG/nerve conduction study at Trinity Pain Relief Center in July 2008.  The diagnostic impression was lumbar radiculopathy on or about the L5 to S1 nerve roots and corresponding myotomal distributions.  The provider indicated that this neuropathy was chronic, axonal and moderate in nature. The Veteran also was examined at Trinity; the provider noted mild tenderness to palpation of the lumbar spine and pain in the range of motion in all spheres.  The degrees of range of motion were note noted.  The straight leg test was positive bilaterally, the bilateral lower extremity/knee tests were within normal limits. 

A September 2008 VA treatment note reflects the Veteran sought treatment for swelling in both legs and ankles and numbness in her feet with a decrease in mobility.  The diagnostic impression was back pain radiating down the legs.  A September 2008 VA physical therapy note reflects the Veteran had a slow shuffling antalgic gait with a forward flexed posture.  On physical examination, she had tight bilateral hamstrings, right worse than left, and mild generalized lower extremity weakness at four out of five throughout.  The provider also noted gluteal pain with radiation down the right leg to the groin and down the left side to the buttocks.  There was unspecified limited range of motion in side-bending and extension; the Veteran was not willing to attempt forward bending and had trouble tolerating rotational movements.  The assessment was that the Veteran had significant overall debilitation with functional mobility and sleep due to low back pain likely originating from the sacroiliac joint. 

In her September 2008 NOD, the Veteran reported that she had experienced swollen feet and ankles since the previous July with severe pain in her ankles when standing or walking.  She indicated she felt as if she didn't have feet and that she experienced severe pain and a feeling of not being able to move her legs.  She also stated that he legs sometimes became numb with intense pain when getting up from a seated position.  The Veteran reported extreme weakness in her lower legs upon waking, which she described as feeling paralyzed from the waist down with severe back pain.  

A March 2009 VA treatment note reflects the Veteran continued to complain of chronic pelvic and low back pain with lower extremity morning "paralysis" with symptoms much worse after her March 2007 hysterectomy.  The provider noted intact full motor strength and decreased sensation in the bilateral toes.  Another March 2009 VA treatment note reflects the Veteran complained of chronic low back pain with radiation down the right leg to the foot and to the bilateral buttocks.  She stated that she was very stiff upon waking and felt as if she could not move her legs in the morning; however, this resolved once she moved around.  Pain was worse with prolonged sitting and standing.  The assessment was low back pain likely due to right sacroiliac dysfunction and biomechanical factors secondary to scoliosis.  The provider suggested the neuropathy symptoms warranted an EMG/nerve conduction study. 

An April 2009 VA treatment note reflects the Veteran complained of chronic low back pain, worse for the previous two years with radiation into the bilateral lower extremities, worse on the right.  She reported constant radiation to the posterior right leg daily but stated that the back pain was worse than the leg pain.  She also reported some weakness and numbness, which resolved with massage and stretching.  The Veteran reported that an injection into her right sacroiliac joint the previous month improved her leg pain but only for several hours.  Her motor strength was full in all areas tested, knee jerk was hypoactive and ankle jerk was absent bilaterally.  The provider indicated her gait was normal.  Straight leg test was negative, clonus was negative and Babinski was negative.  The assessment was lumbar scoliosis with low back pain and radicular symptoms.   An April 2009 lumbar spine MRI revealed moderate scoliosis with secondary mild disc space narrowing and right-sided L2 to L3 and L4 to L5 neuroforaminal narrowing without high-grade foraminal stenosis.  There was no evidence of focal disc herniation or significant spinal canal stenosis, no fractures or suspicious bone marrow edema, and no evidence of significant vertebral body compression deformities. 

In May 2009, the Veteran had an EMG at the VA.  She reported numbness on the dorsal aspect of her weak and denied any weakness.  The EMG was normal and revealed no evidence of peripheral neuropathy; however lumbar radiculopathy could not be ruled out.  Another May 2009 VA treatment note reflects the Veteran received a prolotherapy injection; she reported the leg numbness was gone and she had only occasional pain in the posterior buttock and thigh.  The diagnosis was right sacroiliac joint dysfunction.  Yet another May 2009 VA treatment note reflects that the prolotherapy only temporarily relieved the pain.  The note also reflects the Veteran had full motor strength in the bilateral lower extremities.  Knee jerk was hypoactive and ankle jerk was absent bilaterally.  

An October 2009 VA treatment note reflects the Veteran's motor strength was slightly reduced at four out of five for hip flexors and knee extension.  There was no foot drop.  Patellar reflexes could not be elicited bilaterally.  An April 2010 VA treatment note reflects the Veteran was ambulatory with a non-antalgic gait. 

In June 2010, the Veteran sought treatment at the VA for continuing back and foot pain.  She reported continued bilateral leg swelling with pain in each foot localized in a specific toe on each foot.  She reported intermittent leg numbness and tightness with periodic swelling; no aggravating or alleviating factors were identified.  On physical examination, the provider noted full range of motion globally, full motor strength globally, and sensory intact.  The assessment was chronic low back pain secondary to lumbar scoliosis with radicular symptoms, stable.  The foot pain was thought to be osteoarthritis, unrelated to her back disability, and she was referred to podiatry.  

An August 2010 VA telehealth note reflects the Veteran requested additional pain management; she was concerned about increased weakness in the legs and had recently been in a motor vehicle accident, which she stated was due to a hand injury caused in part because she had been using a cane to manage the pedals of her car due to leg paralysis.   A VA treatment note two weeks later reflects that the Veteran returned to the clinic because her low back pain was no longer responsive to her pain medication.  The provider noted the Veteran had recently been involved in a motor vehicle accident at her last VA appointment and she ran up on the curb.  The Veteran reported that she had started to get weakness in her legs after sitting for too long; she reported her current pain level was a ten out of ten, with pain located in the center of the low back, with radiation to the right hip and groin and to the left buttocks.  A contemporaneous x-ray showed there had been no significant change in the appearance of her scoliosis since the previous x-ray in April 2009.

In a November 2010 statement, the Veteran asserted that she experienced severe weakness in her legs leading to frequent falls.  She was in the process of switching from a cane to a walker to assist with ambulation.

The Veteran received a limited EMG/nerve conduction study at the VA in May 2011.  She reported a one month history of new onset left leg pain with numbness in the bottom of the foot and swelling in the leg.  The Veteran reported significant difficulty walking and was using a walker.   On physical examination, the provider noted that it was difficult to assess muscle strength due to significant pain complaints.  Straight leg testing was positive.  The provider noted only a limited needle examination was performed.  The assessment was new onset acute S1 radiculopathy with autonomic symptoms of sweating and temperature changes.  

A VA treatment note the same day in May 2011 reflects that the Veteran was ambulatory for the visit.  She reported continued back and lower leg pain now more noticeable on the left than the right.  She indicated that she had numbness in her left calf and more leg swelling on the left than the right leg.  The provider noted some edema in the left lower extremity and full range of motion globally.  There was moderate palpable back tenderness along the beltline.  Straight leg test was markedly positive on the left and positive on the right.  Motor strength was fully intact and sensation was intact although decreased in the bilateral lower extremities.  Reflexes were absent in the knees and ankles bilaterally.  

A VA spine MRI dated June 2011 reflects findings of moderate scoliosis, bilateral mild face arthrosis of the lumbar spine without evidence of high-grade spinal canal or foraminal stenosis, and mild posterior L5 to S1 disc bulging or protrusion, likely causing impingement of the descending left S1 nerve root. 

A June 2012 VA treatment note reflects the Veteran sought treatment for her back and leg pain that was overall unchanged.  Some edema was noted in the left lower extremity.  There was tenderness to palpation along the beltline and straight leg testing was positive bilaterally.  Motor strength was intact, sensation was intact but decreased in the bilateral lower extremities.  Ankle and knee jerk were absent bilaterally.  The Veteran was ambulatory. 

A September 2012 VA telehealth note reflects the Veteran had called an ambulance the previous day because her pain was so intense.  She stated she could not walk or drive as her sciatica was inflamed.  A follow up telehealth note dated October 2012 reflects that the emergency department had prescribed the Veteran Lortab for her back pain and she felt that the pain was getting better, although not totally controlled.  

An August 2014 VA treatment note reflects the Veteran was following-up on her back pain.  She reported that she had recently been engrossed in a conversation with a friend on her front porch and when she turned to walk away she did not notice that her legs were not working and she fell and hit her leg.  She was reportedly evaluated at a local emergency room with some scrapes and contusions but no loss of consciousness.  She felt that she was doing well with her current medication regiment and was not interested in any new therapies.  The provider noted the Veteran was using a walker; edema was noted in the bilateral lower extremities, worse on the left.  There was moderate palpable back tenderness along the beltline and positive straight leg tests bilaterally.  Motor strength was intact; sensory was intact but decreased in the bilateral lower extremities, most significantly over the left calf.  Knee and ankle jerks were absent.  The provider indicated that the examination was essentially unchanged from the previous one.

A March 2015 VA treatment note reflects the Veteran sought follow-up treatment for her back pain.  She reported that she was doing well and was at her baseline with her back and leg pain; she also felt that her current regimen was adequate for pain control.  She was walking with a cane.  The provider noted edema in the bilateral lower extremities, worse in the left and full range of motion globally.  There was moderate tenderness along the beltline and positive straight leg tests bilaterally.   Motor strength was intact and sensation was intact, although decreased in the bilateral lower extremities, most pronounced over the left calf.  Bilateral knee and ankle jerks were absent. 

The Veteran was afforded a second VA Spine examination in November 2015; the claims file was also reviewed.  The diagnoses included lumbosacral strain and spinal stenosis.  The Veteran reported chronic low back pain with intermittent radiation down the bilateral lower extremities.  Symptoms included numbness, tingling, and weakness in her lower extremities.  She was taking morphine daily and tramadol intermittently.  The Veteran reported intermittent flare-ups of her back disability manifested by numbness and weakness; during these episodes she reported difficulty ambulating and that she periodically had to crawl during these flare-ups in the past.  She later stated that flares occurred daily.  The Veteran reported that the functional impact of her back disability included: inability to exercise, inability to walk for prolonged periods, inability to travel long distances, and difficulty driving. 

With range of motion testing, flexion was from zero to 20 degrees, extension was zero to zero degrees, right lateral flexion was zero to zero degrees, left lateral flexion was from zero to 10 degrees, right lateral rotation was from zero to 10 degrees, and left lateral rotation was from zero to 15 degrees.  There was pain throughout all ranges of motion.  The examiner noted that the lost range of motion itself contributed to functional loss in that the Veteran had difficulty with bending forward.  There was also evidence of pain on weight bearing and tenderness to palpation along the paraspinal muscles of the right lower lumber region.  The Veteran was unable to perform repetitive use testing during the examination due to a flare-up of significant back pain.   The provider noted that there was additional functional loss due to pain, fatigue and weakness; however, the provider would not describe this functional loss in terms of additional lost range of motion, stating that it would be speculative to do so.  

Muscle strength was two out of five for bilateral hip flexion, bilateral knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension were all three out of five.  There was no muscle atrophy.  Deep tendon reflexes were hypoactive in the bilateral knees and ankles.  The sensory examination showed decreased sensation to light touch in the bilateral thigh/knee area, the bilateral lower leg, and the bilateral foot/toes.   Straight leg raising was positive bilaterally.  The examiner noted there was evidence of moderate sciatic nerve radiculopathy in the bilateral lower extremities manifested by severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  There was no ankylosis of the spine.  The Veteran reported regular use of a brace, a cane and a walker. 

The examiner noted that the Veteran did not have a history of incapacitating episodes requiring prescribed bedrest by a physician during the previous 12 months.  The Veteran did not have a history of fecal incontinence and GI symptoms were related to her irritable bowel syndrome and not her lumbar spine condition.  The examiner noted that the Veteran did suffer from urinary incontinence, but this was related to her service-connected interstitial cystitis and not her low back condition. 

The Veteran received a VA peripheral nerve examination in November 2015 contemporaneous with her VA spine examination.  A number of the findings overlap with the VA spine examination.  The examiner evaluated the Veteran's sciatic nerve neuralgia as being manifested by moderate incomplete paralysis of the sciatic nerve.  Symptoms of neuralgia included severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness - all in the bilateral lower extremities. 

Analysis - Low Back Disability

At present, the Veteran's lumbar spine disability has been rated at 20 percent from the date of claim until November 22, 2015, and then at 40 percent thereafter. 

Prior to November 2015, the evidence of record reflects that her rating of 20 percent was appropriate.  The only comprehensive range of motion testing prior to November 2015 is contained in the May 2008 VA spine examination report.  At that time, flexion was zero to 60 degrees, extension was zero to 30 degrees, right lateral flexion was zero to 30 degrees, left lateral flexion was zero to 40 degrees, right lateral rotation was zero to 45 degrees, and left lateral rotation was zero to 50 degrees.  There was pain throughout all ranges of motion.  With three repetitive movements, the examiner indicated that there was pain but no fatigue, weakness, lack of endurance, incoordination, or additional loss of range of motion.   There was no ankylosis.

Under the rating criteria for the spine, the Veteran's May 2008 range of motion measurements sum to a total of 255 degrees, which corresponds with a 10 percent rating under the rating criteria.  However, her forward flexion measurement of 60 degrees met the minimum requirement for her to receive a 20 percent evaluation.  In regard to the Deluca factors, the examiner only noted functional impairment due to pain; pain is contemplated by the general rating formula for diseases and injuries of the spine.  

The November 2015 VA spine examination report is the first comprehensive documentation of the Veteran's spine range of motion after the May 2008 VA examination; the Veteran was experiencing a flare-up of symptoms at the time of the examination.  Range of motion testing revealed forward flexion from zero to 20 degrees, extension was zero to zero degrees, right lateral flexion was zero to zero degrees, left lateral flexion was from zero to 10 degrees, right lateral rotation was from zero to 10 degrees, and left lateral rotation was from zero to 15 degrees.  There was pain throughout all ranges of motion.  The examiner noted that the lost range of motion itself contributed to functional loss in that the Veteran had difficulty with bending forward.  There was also evidence of pain on weight bearing and tenderness to palpation along the paraspinal muscles of the right lower lumber region.  The Veteran was unable to perform repetitive use testing during the examination due to a flare-up of significant back pain.   The provider noted that there was additional functional loss due to pain, fatigue and weakness; however, the provider would not describe this functional loss in terms of additional lost range of motion, stating that it would be speculative to do so.

The Veteran's forward flexion of 20 degrees corresponds with a 40 percent rating under the criteria.  Specifically, the criteria provides for a 40 percent rating when forward flexion is 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  Higher ratings are available only with findings of unfavorable ankylosis.  The Board acknowledges that the Veteran has complained of significant pain during the entire appeal period and that her back disability results in functional impairment; however, it has not more closely approximated the next higher rating which contemplates unfavorable ankylosis of the entire thoracolumbar spine. 





Analysis - Bilateral Lower Extremity Radiculopathy

At present, the Veteran's sciatic radiculopathy has been rated at 10 percent for each lower extremity from the date of claim until November 22, 2015, and then at 20 percent for each lower extremity thereafter. 

In her October 2007 VA polyneuropathy examination, the Veteran reported tingling, numbness, abnormal sensation, paresthesia, and weakness in the bilateral lower extremities.  The examiner noted that motor strength was slightly reduced but there was no sensory dysfunction and no muscle atrophy.  Most notably, the provider indicated that knee and ankle jerks were absent bilaterally.  

Although the terms "mild," "moderate," and "severe" are not defined in the rating criteria, wholly sensory symptoms typically result in "mild" rating, or at most, a "moderate" rating.  See 38 C.F.R. § 4.124a, Schedule of Ratings of Diseases of the Peripheral Nerves.  Other considerations besides sensory symptoms might include objective results from an EMG or nerve conduction study, absent reflexes, and the degree of muscle atrophy, if applicable. 

The October 2007 VA examination report reflects that the Veteran's neuralgia symptoms were not purely subjective; her bilateral ankle and knee reflexes were absent and muscle strength was slightly reduced.  Records continue to show that the Veteran's bilateral ankle and knee reflexes were absent or hypoactive throughout the appeal period, suggesting that the reduced reflexes were permanent, not temporary.  None of the evidence reflects that the Veteran has muscle atrophy due to her neuralgia.  Given this evidence, a 20 percent rating is warranted as of the beginning of the appeal period. 

In regard to entitlement to a rating in excess of 20 percent for the left and right lower extremity radiculopathy, objective medical evidence prior to November 2015 shows a fairly consistent disability picture.  The Veteran frequently complained of intermittent extreme leg weakness; however, most of her treatment records reflect she had full or only slightly reduced motor strength.  As noted above, reflexes were be hypoactive or absent during the entire appeal period.  No records reflect any findings of lower extremity muscle atrophy.  

In May 2011, the Veteran reported new onset of acute left leg pain.  The assessment was new onset of acute S1 radiculopathy with autonomic symptoms of sweating and temperature changes.  An MRI taken a month later showed a mild disc protrusion likely causing impingement on the descending left S1 nerve root.  Even so, a May 2011 VA treatment note reflected that motor strength was fully intact and subsequent treatment notes do not reflect autonomic symptoms.  Treatment notes suggest the Veteran's condition improved to her baseline within a few weeks. 

The November 2015 VA peripheral nerves examination; however, reflects that the Veteran's muscle strength in several bilateral lower extremity joints was significantly reduced.  Muscle strength was two out of five for bilateral hip flexion; muscle strength for  bilateral knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension were all three out of five.  Although the provider indicated that there was moderate sciatic nerve radiculopathy, it was manifested by severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  There was no option for the examiner to designate the condition as "moderately-severe" consistent with the rating criteria.  Given that the Veteran's symptoms were severe but her radiculopathy was not manifested by marked muscle atrophy, as required by the rating criteria for a severe rating, the Board finds that a moderately-severe designation is appropriate as of the date of this examination, November 23, 2015.  This conclusion is supported by the examiner's new findings of significant motor strength loss.  As such, a 40 percent rating for left and right lower extremity radiculopathy is warranted as of this date.  A higher rating of 60 percent is not warranted because the evidence does not show marked muscle atrophy of either lower extremity. 

TDIU & SMC

The Veteran has been in receipt of a TDIU due to a combination of her service-connected disabilities since July 1994.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   The Veteran's currently-assigned disability ratings for the manifestations of her low back disability alone now meet the criteria for consideration of TDIU on a schedular basis as of November 23, 2015.  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The evidence of record reflects that the Veteran last worked occasionally as substitute teacher in 2010.  She had reported difficulty with prolonged sitting, prolonged standing, walking, and driving due to her back and bilateral lower extremity radiculopathy.  See, e.g., November 2015 VA examination reports.  Although the Veteran complained of these symptoms throughout the appeal period, there was little objective medical observation of these symptoms until the November 2015 VA examination.  At that time, the examiner documented physical findings that the Veteran's bilateral lower extremities showed significantly reduced motor strength.  As a result of this physical finding, the Board has increased her ratings for radiculopathy as noted above.  Also, as a result of this finding, the Board finds that the Veteran was rendered unable to obtain and maintain substantially gainful employment solely on account of manifestations of her back disability (to include radiculopathy) as of the date of the examination.  

In light of the above and pursuant to VA"s "well-established" duty to maximize a claimant's benefits, the Board finds that the Veteran is entitled to an award of SMC effective November 23, 2015.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, the Board has determined that the Veteran's TDIU is due solely to her back disability and related manifestations.  Although the back and bilateral lower extremity disabilities together have not been rated as 100 percent pursuant to the General Rating Schedule, for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. her back and radiculopathy), and has an additional service-connected disabilities (interstitial cystitis and others) that are independently rated at 60 percent, the criteria for SMC at the housebound rate were met as of November 23, 2015.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective November 23, 2015.



ORDER

A 60 percent rating for interstitial cystitis is granted for the entire appeal period. 

A rating in excess of 20 percent for a lumbar spine disability prior to November 23, 2015 is denied.

A rating in excess of 40 percent for a lumbar spine disability since November 23, 2015 is denied. 

A rating of 20 percent for right lower extremity radiculopathy prior to November 23, 2015 is granted.

A rating of 40 percent for right lower extremity radiculopathy since November 23, 2015 is granted. 

A rating of 20 percent for left lower extremity radiculopathy prior to November 23, 2015 is granted.

A rating of 40 percent for left lower extremity radiculopathy since November 23, 2015 is granted.

TDIU based solely on manifestations of the Veteran's service-connected low back disability is granted effective November 23, 2015.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective November 23, 2015.



____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


